Citation Nr: 0002619
Decision Date: 02/02/00	Archive Date: 09/08/00

DOCKET NO. 98-18 106               DATE FEB 02, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for capsulitis of the right
shoulder.

2. Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: James W. Stanley, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from January 1964 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a rating decision in which the regional office (RO)
denied entitlement to service connection for adhesive capsulitis of
the right shoulder and granted service connection and assigned a
rating of 50 percent for PTSD, effective from the termination of a
temporary total rating on April 1, 1998. The veteran also appealed
the RO's denial of a total disability rating for compensation
purposes based on individual unemployability (TDIU). In a February
1999 rating decision, the RO awarded an increased rating of 70
percent for PTSD and granted TDIU, each effective from April 1,
1998. As the TDIU rating was granted in full, it is no longer
before the Board on appeal. The issue of entitlement to a rating in
excess of 70 percent for PTSD, however, remains before the Board.
See AB v. Brown, 6 Vet. App. 35 (1993) (where there is no clearly
expressed intent to limit an appeal to entitlement to a specific
disability rating for a service-connected condition, the RO and
Board are required to consider entitlement to all available ratings
for that condition, i.e., the maximum disability rating allowed by
law).

The Board notes that the U.S. Court of Veterans Appeals (now the
U.S. Court of Appeals for Veterans Claims, hereinafter the Court),
in Fenderson v. West, 12 Vet. App. 119 (1999) held, in part, that
the RO never issued a statement of the case concerning an appeal
from the initial assignment of a disability evaluation, as the RO
had characterized the issue in the statement of the case as one of
entitlement to an increased evaluation. Fenderson involved a
situation in which the Board had concluded that the appeal as to
that issue was not properly before it on the basis that a
substantive appeal had not been filed. This case differs from
Fenderson in

- 2 - 

that the appellant did file a timely substantive appeal concerning
the initial rating to be assigned for the disability at issue. The
Board observes that the Court, in Fenderson, did not specify a
formulation of the issue that would be satisfactory, but only
distinguished the situation of filing a notice of disagreement
following the grant of service connection and the initial
assignment of a disability evaluation from that of filing a notice
of disagreement from the denial of a claim for increase. Moreover,
the appellant in this case has clearly indicated that what he seeks
is the assignment of a higher disability evaluation. Consequently,
the Board sees no prejudice to the veteran in either the RO's
characterization of the issue or in the Board's characterization of
the issue as one of entitlement to the assignment of a higher
disability evaluation. See Bernard v. Brown, 4 Vet. App. 384
(1883). Therefore, the Board will not remand this matter solely for
a re-characterization of the issue in a new statement of the case.

FINDINGS OF FACT

1. The record does not contain competent evidence of a nexus
between a current right shoulder adhesive capsulitis disability and
injury or disease during the veteran's active service.

2. The veteran's disability from PTSD is manifested by no more than
an occupational and social impairment with deficiencies in most
areas - including work, family relations, and mood - due to
symptoms of insomnia, irritability, mood disturbances, flashbacks,
avoidance of reminders of his Vietnam experiences, daily panic
attacks, paranoia, poor concentration, and inability to be around
people.

3. The veteran's disability from PTSD is not manifested by total
occupational and social impairment or such symptoms as gross
impairment in thought processes or communication, persistent
delusions or hallucinations, grossly inappropriate behavior,
persistent danger of hurting self or others, intermittent inability
to perform activities of daily living, disorientation to time or
place, or memory loss for name of close relatives, own occupation,
or own name.

3 -

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for right
shoulder adhesive capsulitis is not well grounded. 38 U.S.C.A.
101(16), 1110, 5107 (West 1991); 38 C.F.R. 3.303 (1999).

2. The criteria for a schedular rating greater than 70 percent for
PTSD are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service Connection for Right Shoulder Adhesive Capsulitis

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 101(16), 1110 (West 1991); 38 C.F.R. 3.303
(1999).

The law provides that "a person who submits a claim for benefits
under a law administered by the Secretary shall have the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded." 38 U.S.C.A.
5107(a) (West 1991). A well-grounded claim is a plausible claim
which is meritorious on its own or is capable of substantiation.
See Murphy v. Derwinski, Vet. App. 78, 81 (1990). The three
elements of a well-grounded claim are: (1) evidence of a current
disability as provided by a medical diagnosis; (2) evidence of
incurrence or aggravation of a disease or injury in service as
provided by either lay or medical evidence, as the situation
dictates; and, (3) a nexus between the in-service disease or injury
and the current disability as provided by competent medical
evidence. See Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1996).

4 -

Generally, competent medical evidence is required to meet each of
the three elements. However, for the second element, the kind of
evidence to make a claim well grounded depends upon the types of
issues presented by the claim. Grottveit v. Derwinski, 5 Vet. App.
91, 92-93 (1993). For some factual issues, such as the occurrence
of an injury, competent lay evidence may be sufficient. However,
where the claim involves issues of medical fact, such as medical
causation or medical diagnosis, competent medical evidence is
required. Id. at 93.

For the reasons discussed below, the Board finds that the veteran's
claim of entitlement to service connection for right should
adhesive capsulitis is not well grounded. Where a claim is not well
grounded it is incomplete, and the Department of Veterans Affairs
(VA) is obliged under 38 U.S.C.A. 5103(a) to advise the claimant of
the evidence needed to complete his application. Robinette v.
Brown, 8 Vet. App. 69, 77-80 (1995). In this case, the RO informed
the appellant of the necessary evidence in its notice of rating
decision and in the statement of the case. The discussion below
informs the veteran of the types of evidence lacking, and which he
should submit for a well-grounded claim. Unlike the situation in
Robinette, in this case the veteran has not advised VA of the
existence of any particular evidence which, if obtained, would
render his claim well grounded.

In an informal claim filed in March 1998, the veteran asserted, in
part, that he had had treatment for adhesive capsulitis. A summary
of VA hospitalization from January to March 1998 contains a
diagnosis of right shoulder adhesive capsulitis. Later VA
outpatient treatment notes do not indicate that the onset of the
shoulder disorder was during the veteran's active military service.
Notes dated in May 1998 indicate that the etiology of the veteran's
bilateral adhesive capsulitis was unknown. A July 1998 note
indicates a six-month history of bilateral adhesive capsulitis. A
treatment note dated in October 1998 indicates that the veteran had
bilateral adhesive capsulitis for years, which had worsened over
the previous two years.

Service medical records contain no indication that the veteran had
complaints, diagnoses, or treatment of a shoulder disorder. A
review of the entire record yields no evidence that the veteran's
current disability from right shoulder adhesive

- 5 -

capsulitis is related to any disease or injury he sustained during
his active military service. Therefore, the Board concludes that
the claim is not well grounded.

II. Higher Rating for PTSD

The veteran has presented a well-grounded claim for increased
disability evaluation for his service-connected PTSD within the
meaning of 38 U.S.C.A. 5107(a) (West 1991). When a claimant is
awarded service connection for a disability and subsequently
appeals the RO's initial assignment of a rating for that disability
the claim continues to be well grounded as long as the rating
schedule provides for a higher rating and the claim remains open.
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Cf Proscelle v.
Derwinski, 2 Vet. App. 629, 63 2 (1992) (where veteran asserted
that his condition had worsened since the last time his claim for
an increased disability evaluation for a service-connected disorder
had been considered by VA, he established a well-grounded claim for
an increased rating). The Board is satisfied that all appropriate
development has been accomplished and VA has no further duty to
assist the veteran in developing facts pertinent to his claim. The
veteran has not advised VA of the existence of additional evidence
that may be obtained.

Disability evaluations are based upon the average impairment of
earning capacity as contemplated by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999). Although VA must consider the entire record, the most
pertinent evidence, because of effective date law and regulations,
is created in proximity to the recent claim. 38 U.S.C.A. 5110 (West
1991).

VA utilizes a rating schedule which is used primarily as a guide in
the evaluation of disabilities resulting from all types of diseases
and injuries encountered as a result of or incident to military
service. The percentage ratings represent, as far as can
practicably be determined, the average impairment in earning
capacity resulting from such diseases and injuries and their
residual conditions in civil occupations. Generally, the degrees of
disability specified are considered adequate to compensate for
considerable loss of working time from exacerbations or illnesses
proportionate

to the severity of the several grades of disability. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.1 (1999). It is essential both in the
examination and in the evaluation of disability, that each
disability be viewed in relation to its history. 38 C.F.R. 4.1
(1999).

The veteran served in the Republic of Vietnam during the Vietnam
era. He was awarded the Combat Action Ribbon and the Purple Heart
Medal. His service medical records contain no indication that he
had complaints, diagnoses, or treatment of an acquired
neuropsychiatric disorder.

The veteran was hospitalized at a VA medical facility in August
1997 with symptoms of disorganized thought, pacing, and decreased
sleep. Treatment notes dated in September 1997 show that he was
prescribed medication for insomnia and agitation. He was diagnosed
to have bipolar disorder. He was hospitalized again in January
1998. Symptoms of PTSD were detected. He reported prominent
symptoms of hypervigilance, startle, sleep disturbance, and
intrusive thoughts. On mental status examination, his speech was
normal in rated and volume. His thoughts were goal directed. There
was no flight of ideas, no psychosis, and no suicidal or homicidal
ideation. Although he participated fully in treatment and
interacted appropriately with his peers and the hospital staff, it
was noted that his PTSD symptoms were "chronic and severe."

The veteran underwent a VA psychiatric examination in July 1998. He
reported symptoms of sleeplessness, fear of being out at night, and
nervousness from being around people to the point of having nausea.
Other symptoms included nightmares and intrusive thoughts about the
Vietnam War. He avoided crowds and spent much of his time at home.
He had been divorced three times. The examiner described his
thought processes as logical and his associations as tight. He did
not exhibit confusion. The veteran had no gross impairment of
memory. He was fully oriented. He did not complain of
hallucinations. No delusional material was noted during the
examination. Insight and judgment were adequate. The veteran
reported some suicidal ideation but denied any intent. The reported
diagnosis was chronic PTSD. On a scale used to measure overall
functioning (GAF), the examiner

- 7 -

reported a score indicative of moderate symptoms such as flat
affect, with moderate difficulty in social and occupational
functioning, such as having few friends, and having conflicts with
peers or coworkers.

The veteran was granted entitlement to service connection for PTSD
by the RO's August 1998 rating decision. The RO initially assigned
a temporary total rating under 38 C.F.R. 4.29 from March 16, 1998,
through March 31, 1998, followed by a 50 percent rating under
Diagnostic Code 9411. The rating was increased to 70 percent by the
RO's February 1999 rating decision, effective from April 1, 1998.
Under Diagnostic Code 9411 and the rating criteria for the
evaluation of mental disorders which became effective in November
1996, a 100 percent rating is assigned for total occupational and
social impairment, due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; memory loss for
name of close relatives, own occupation, or own name. A 70 percent
rating is assigned for occupational and social impairment with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or moon, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as irritability, with periods of
violence); spatial disorientation; neglect of personal appearance
and hygiene; difficulty in adapting to stressful circumstances
(including work or work-like setting); inability to establish and
maintain effective relationships.

During a private psychological evaluation in December 1998, the -
veteran reported symptoms of insomnia, nightmares, fatigue,
irritability, lack of energy and motivation, isolation ,
nervousness, and panic attacks. He described episodes of manic
behavior. He reported inability to tolerate being out in public
because of fear of other people. Psychological testing revealed
depression, apathy, and chronic tension. The veteran had a very
high score on an inventory designed to assess the

severity of depressive symptoms. A trauma symptom inventory was
interpreted as diagnostic of PTSD. The examiner concluded that the
veteran's PTSD coexisted with bipolar disorder and the two
disorders precluded his ability to function adequately or effective
in work or social settings. The examiner reported a GAF score
indicative of behavior considerably influenced by delusions or
hallucinations or serious impairment in communication or judgment,
or inability to function in almost all areas, such as staying in
bed all day, or having no job, home, or friends.

The Board has considered the veteran's testimony before a hearing
office at the RO in January 1999. He endorsed symptoms of insomnia,
flashbacks, avoidance of remainders of his Vietnam experiences,
daily panic attacks, paranoia, poor concentration, and inability to
be around people. Except to go to the hospital, he rarely left his
home.

The Board has reviewed the entire record and finds that the
veteran's disability from PTSD is manifested by no more than an
occupational and social impairment with deficiencies in most areas
- including work, family relations, and mood - due to symptoms of
insomnia, irritability, mood disturbances, flashbacks, avoidance of
reminders of his Vietnam experiences, daily panic attacks,
paranoia, poor concentration, and inability to be around people.
The Board concludes that the criteria for a schedular rating of 100
percent for PTSD are not met. Significantly, the Board notes that
there is no evidence - in the records of examination and treatment,
or in the veteran's statements and testimony - that the veteran's
PTSD symptoms include gross impairment in thought processes or
communication, persistent delusions or hallucinations, grossly
inappropriate behavior, persistent danger of hurting self or
others, intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene),
disorientation to time or place, or memory loss for name of close
relatives, own occupation, or own name. Consequently, the Board
concludes that the veteran does not meet the criteria for the
assignment of a 100 percent schedular evaluation for PTSD.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the
Board does not have jurisdiction to assign an extraschedular rating
under 38 C.F.R. 3.321(b)(1) in

the first instance. The Board is still obligated to seek out all
issues that are reasonably raised from a liberal reading of
documents or testimony of record and to identify all potential
theories of entitlement to a benefit under the laws and
regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court
clarified that it did not read the regulation as precluding the
Board from affirming an RO conclusion that a claim does not meet
the criteria for submission pursuant to 38 C.F.R. 3.321(b)(1) or
from reaching such a conclusion on its own. Moreover, the Court did
not find the Board's denial of an extraschedular rating in the
first instance prejudicial to the veteran, as the question of an
extraschedular rating is a component of the appellant's claim and
the appellant had fully opportunity to present the increased-rating
claim before the RO. Bagwell, at 339. Consequently, the Board will
consider whether this case warrants the assignment of an

In exceptional cases where schedular evaluations are found to be
inadequate, consideration of "an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities" is
made. 38 C.F.R. 3.321(b)(1) (1999). The governing norm in these
exceptional cases is a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards. Id.

The Board first notes that the schedular evaluations in this case
are not inadequate. The schedule provides for a 100 percent rating
for PTSD; however, as discussed above, the medical evidence simply
does not reflect that the required symptoms are present. Second,
the Board finds no evidence of an exceptional disability picture in
this case. The veteran has not had frequent periods of
hospitalization. He was hospitalized in August and September 1997,
but this was for non-service-connected bipolar disorder. He was
hospitalized for a PTSD program from January to March 1998. His
PTSD does not present an exceptional or unusual disability picture
so as to interfere markedly with employment. In this respect, the
Board notes that the veteran has not worked for several years. From
April 1, 1998, he has been entitled

- 10-

to a TDIU rating, based on his PTSD and other service-connected,
but noncompensably rated, disabilities. This TDIU rating recognizes
the impact that the veteran's PTSD has on his ability to work. His
PTSD does not, however, present such an exceptional or unusual
disability picture so as to make application of the schedular
criteria impractical. As a whole, the evidence does not show that
the impairment resulting solely from PTSD warrants extra-schedular
consideration. Rather, for the reasons noted above, the Board
concludes that the impairment resulting from the service-connected
PTSD is adequately compensated by the assignment of a 70 percent
rating. Therefore, extraschedular consideration under 38 C.F.R.
3.321(b) (1999) is not warranted.

ORDER

Service connection for right shoulder adhesive capsulitis is
denied.

A disability rating higher than 70 percent for PTSD is denied.

MARY GALLAGHER 
Member, Board of Veterans' Appeals



000118      28016025    674313

DOCKET NO. 96-19 747               DATE JAN 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for a heart condition as the result of a VA hospitalization in
June 1994.

REPRESENTATION

Appellant represented by: Veterans of the Vietnam War, Inc.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had periods of active service from May 1944 to April
1965, concluding with his retirement after more than 20 years'
active service.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia, in August 1995 which
denied the claimed benefits.

In August 1999, a hearing was held at the Board before C.W.
Symanski, who is a member of the Board rendering the final
determination in this claim and was designated by the Chairman of
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 7102(b)
(West 1991).

FINDINGS OF FACT

1. The veteran was hospitalized at a VA facility in June 1994 for
treatment of a pre-existing heart condition. During that
hospitalization he underwent a percutaneous transluminal coronary
artery angioplasty that resulted in a large myocardial infarction.

2. The myocardial infarction resulted in additional disability, was
not due to the veteran's own willful misconduct, was not due to the
natural progression of the pre-existing heart disease, and was not
a necessary consequence of the treatment that was rendered.

CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 for a heart condition, as the result of a hospitalization at
a VA facility in June 1994, are

- 2 -

warranted. 38 U.S.C.A. 1151, 5107 (West 1991); 38 C.F.R. 3.358(c),
3.800 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background .

The records reflect that service connection is currently in effect
for hypertrophic arthritis, for which a 60 percent rating has been
assigned. Service Connection has not been established for any heart
condition.

The veteran was hospitalized at a VA facility in early June 1994.
It was noted that he had a history of stable exertional angina
which had diminished significantly in frequency due to the
veteran's own modulation of his physical activity. Two years
previously he had undergone a Thallium exercise stress test which
was reportedly positive. There was no recent history of chest pain,
shortness of breath, or dyspnea on exertion. During that
hospitalization he underwent cardiac catheterization which
reportedly revealed coronary artery disease, with 90-95 percent
stenosis of one artery, 30-40 percent stenosis in another artery,
and a normal ejection fraction of 60 percent, with normal regional
wall motion.

The veteran was readmitted to a VA facility later in June 1994 for
elective percutaneous transluminal coronary angioplasty (PTCA). The
risks and benefits were explained to him and he signed a consent
form for that procedure; the listed potential risks included heart
attack, emergency coronary artery bypass surgery, and death.
Several hours after the procedure, which appeared initially to be
successful, he experienced severe chest pain and decreased blood
pressure. It was determined that he had sustained an acute anterior
myocardial infarction. The following day, he underwent cardiac
catheterization and repeat PTCA to reopen the completely occluded
artery. The records indicate that the remainder of the
hospitalization was uneventful and unremarkable.

-3-

Private outpatient records dated in August 1994 state that the
veteran had recently undergone a Thallium stress test that showed
poor exercise tolerance; the examination was interrupted because of
shortness of breath without chest pain. The study revealed
diminished wall motion in several areas and scarring of the
inferior portion of the heart, with moderately depressed global
systolic ventricular function and an ejection fraction of 35
percent. The examiner noted that, since his last visit, the veteran
had complained of easy fatigability and shortness of breath on
exertion. The reported assessment included residuals of a large
anterior wall myocardial infarction following a failed PTCA and
residual ischemia.

The records indicate that the veteran had increasing fatigue and
recurrent angina. He underwent a repeat cardiac catheterization in
August 1994 which reportedly showed restenosis at the site of the
PTCA and an ejection fraction of 25-30 percent, mild to moderate
mitral regurgitation, and an enlarging left ventricle with anterior
anteroseptal (sic) akinesis. Coronary artery bypass grafting was
also accomplished that month at a private hospital. Because of
increasing fatigue and chest discomfort he had a stress evaluation
in May 1995 that showed poor exercise tolerance and fixed defects
in the anterior anteroseptum and inferior wall.

In April 1995, the veteran filed a claim for compensation benefits
for his heart condition pursuant to 38 U.S.C.A. 1151.

The veteran was hospitalized in June 1995 following two episodes of
chest pain. Repeat cardiac catheterization during that
hospitalization revealed akinesis of the inferior wall, an apical
ventricular aneurysm, and diffuse hypokinesis otherwise, with an
ejection fraction of 30-50 percent.

A VA compensation examination in July 1995 states that the veteran
was "doing somewhat better." The examiner felt that his subjective
symptoms and objective findings were suggestive of continued
problems with ischemia. The veteran's angina was classified as
Class II. He reported that his main problem was intense fatigue;
chest pain did not appear to be a prominent part of his clinical
picture. He also stated that he had some shortness of breath if he
tried to do any yard work.

- 4 -

Private medical records dated in December 1995 indicate that the
veteran still reported intermittent shortness of breath, with
exertional chest pain and significant psychological aftermath of
his cardiac experience. Notations in the private medical records
indicate that the first June 1994 PTCA "led to" the veteran's
myocardial infarction.

Statements from the veteran's son and daughter in June and July
1996 note their recollection of some of the events immediately
after the June 1994 PTCA.

The veteran testified at personal hearings before a hearing officer
at the RO in February 1997 and before the undersigned Member of the
Board in Washington, DC, in August 1999. He described the events
during his VA hospitalization in June 1994, as well as his
subsequent treatment for his heart condition, and essentially
stated his contention that the myocardial infarction that he
sustained following the first June 1994 PTCA was caused by the PTCA
which was improperly performed and that, therefore, he should be
compensated for the heart damage and the functional impairment
caused by that damage.

Analysis

At the outset, the Board finds that the veteran has met his burden
of submitting evidence sufficient to justify a belief by a fair and
impartial individual that his claim is well grounded; that is, the
claim is not implausible. See Murphy v. Derwinski, 1 Vet. App. 78,
81 (1990). Additionally, there is no indication that there are
additional, pertinent records which have not been obtained.
Accordingly, there is no further duty to assist the veteran in
developing the claim, as mandated by 38 U.S.C.A. 5107(a).

The statutory criteria applicable to this case appear at 38
U.S.C.A. 1151, which provides that, if a veteran suffers an injury
or an aggravation of an injury as a result of VA hospitalization or
medical or surgical treatment, not the result of the veteran's own
willful misconduct, and the injury or aggravation results in
additional

- 5 -

disability or death, then compensation, including disability,
death, or dependency and indemnity compensation, shall be awarded
in the same manner as if the additional disability or death were
service-connected. See 38 C.F.R. 3.358(a), 38 C.F.R. 3.800(a).

The regulations provide that, in determining whether additional
disability exists, the veteran's physical condition immediately
prior to the disease or injury on which the claim for compensation
is based will be compared with the physics condition subsequent
thereto. With regard to medical or surgical treatment, the
veteran's physical condition prior to the disease or injury is the
condition which the medical or surgical treatment was intended to
alleviate. Compensation is not payable if the additional disability
or death results from the continuance or natural progress of the
disease or injury for which the veteran was hospitalized and/or
treated. 38 C.F.R. 3.358(b)(1), (2).

In addition, the regulations specify that the additional disability
or death must actually result from VA hospitalization or medical or
surgical treatment and not merely be coincidental therewith.
Further, compensation is not payable for the continuance or natural
progress of disease or injuries for which the hospitalization was
authorized. In the absence of evidence satisfying this causation
requirement, the mere fact that aggravation occurred will not
suffice to make the additional disability or death compensable. 38
C.F.R. 3.358(c)(1), (2).

The regulations further provide that compensation is not payable
for the necessary consequences of medical or surgical treatment
properly administered with the express or implied consent of the
veteran, or, in appropriate cases, the veteran's representative.
"Necessary consequences" are those which are certain to result
from, or were intended to result from, the medical or surgical
treatment provided. Consequences otherwise certain or intended to
result from a treatment will not be considered uncertain or
unintended solely because it had not been determined, at the time
consent was given, whether that treatment would in fact be
administered. 38 C.F.R. 3.358(c)(3).

6 -

Finally, if the evidence establishes that the proximate cause of
the injury suffered was the veteran's willful misconduct or failure
to follow instructions, the additional disability or death will not
be compensable, except in the case of a,veteran who is incompetent.
38 C.F.R. 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, the
Board notes that earlier interpretations of the statute and
regulations required evidence of negligence or other fault on the
part of VA, or the occurrence of an accident or an otherwise
unforeseen event, to establish entitlement to benefits under 38
U.S.C.A. 1151. See 38 C.F.R. 3.358(c)(3) (1994). Those provisions
were invalidated by the United States Court of Veterans Appeals in
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991). That
decision was affirmed by both the United States Court of Appeals
for the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed.
Cir. 1993), and the United States Supreme Court, in Brown v.
Gardner. 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an
interim rule amending 38 C.F.R. 3.358 to conform with the Supreme
Court decision. The amendment was made effective November 25, 1991,
the date the Gardner decision was issued by the Court of Veterans
Appeals. 60 Fed. Reg. 14,222 (Mar. 16, 1995). The interim rule was
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996),
and codified at 38 C.F.R. 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. 1151, effective for
claims filed on or after October 1, 1997, to preclude compensation
in the absence of negligence or other fault on the part of VA, or
an event not reasonably foreseeable. Pub. L. No. 104-204, 422(a),
110 Stat. 2926 (Sept. 26, 1996); see also VAOPGCPREC 40-97 (Dec.
31, 1997).

Initially, the Board notes that the RO, in the April 1999
supplemental statement of the case, stated that the veteran's claim
should be considered under the criteria that were in effect both
before and after the revision of the statute in October 1997. The
RO then denied the veteran's claim primarily on the basis of the
law that became

7 -

effective in October 1997. However, that application of the law is
incorrect. VAOPGCPREC 40-97 clearly states that all claims for
benefits under 38 U.S.C.A. 1151 that were filed before October 1,
1997, must be adjudicated under the provisions of 1151 as they
existed prior to that date. The veteran's claim was filed in April
1995.

As noted above, the Supreme Court in Gardner invalidated that
provision of 38 C.F.R. 3.358(c)(3) that imposed a requirement that
the additional disability be due to VA fault. The Supreme Court
noted, however, that it did not intend to cast any doubt on the
regulations insofar as they exclude coverage for incidents of a
disease or injury's natural progression, occurring after the date
of treatment. See 38 C.F.R. 3.358(b)(2). In addition, the Supreme
Court stated that it would be unreasonable to believe that Congress
intended to compensate veterans for the necessary consequences of
treatment to which they consented, e.g., compensating a veteran who
consents to the amputation of a gangrenous limb for the loss of the
limb.

Thus, applying the facts of this case to the legal criteria set
forth above, the Board finds that the veteran clearly incurred
additional disability during the course of treatment at a VA
facility in June 1994, inasmuch as the medical evidence shows that
he sustained a myocardial infarction within hours after undergoing
a PTCA and that the infarction resulted in a significant permanent
decrease in his cardiac function, increased symptomatology, and a
decrease in his overall functional capacity. The myocardial
infarction was clearly not the intended result of the VA treatment
that was rendered (indeed, the intent was to reduce the chance that
the veteran would have a myocardial infarction), nor did the
veteran consent to such a result, although a heart attack was
listed as a potential risk on the consent form. Moreover, there is
no evidence that the additional disability was due to the natural
progression of the disease process for which the treatment was
rendered. In fact, there is medical evidence that the PTCA itself
"led" to the myocardial infarction.

Therefore, the Board finds that the evidence clearly shows that the
veteran sustained an injury as a result of VA treatment, that the
injury was not the result of the

- 8 -

veteran's own willful misconduct, and that the injury resulted in
additional disability. Accordingly, VA compensation benefits should
be awarded in the same manner as if the additional disability were
service-connected. 38 U.S.C.A.  1151, 5107; 38 C.F.R. 3.358, 3.800.
The Board notes that, inasmuch as the veteran had coronary artery
disease and some resultant symptomatology prior to the VA
hospitalization in question, the amount of compensation benefits
that are payable should be based on the degree of additional
disability that resulted from the VA treatment.

ORDER

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability that was sustained as a result of VA
hospitalization in June 1994 for a heart condition is granted.

C. W. Symanski 
Member, Board of Veterans' Appeals

9 -



